MOUTON, J.
Concurring in Jurisdiction.
In the contract of lease from plaintiff to defendant it is stated that “The consideration in addition to the obligations hereinafter set forth, is the sum of $6000.00 divided into sixty installment of one hundred dollars each, represented by sixty notes, etc.” Thereafter the lease says: “In addition to the obligations above set forth, lessee binds himself to erect a gasoline filling station on the property leased”, the date of the lease being August 23, 1922. It is stipulated in the lease that the filling station and equipments should not cost less than $3000.00 and which were to become the property of the lessor at the termination of the lease.
In my opinion the obligation which was imposed on defendant, lessee, to erect this filling station constituted a part of the consideration for the lease. The contract would have been the same, if, instead of *238defendant obligating himself to erect the station, he would have bound himself to pay the lessor the sum of $3000.00, in addition to his rental of $6000.00, which was divided in 30-day [payments. According to the allegations of plaintiff in her petition which must be taken as true under the exception of no cause of action filed by defendant, it is clear that as he was required under the lease, defendant did erect the station on the premises as was stipulated and that he had discharged this part of his obligation when this suit was filed.
As defendant had complied with this part of his contract, he had therefore paid the sum of $3000.00 to plaintiff on the lease, leaving a balance of whatever was due on the $6000.00 rental, the other portion of the consideration for the lease. The pleadings of the plaintiff show that this suit is for a balance of $1800.00 on the original rental notes of $6000.00. As this is the only amount 'in contest this Court has jurisdiction.